DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 4, 2021 has been entered.

Status of the Claims
Claims 1 and 42 have been amended. Claims 4, 7 and 41 are canceled. Claims 43 and 44 are newly added. Claims 1, 3, 5, 11*-13, 18, 19, 21, 26, 27, 29, 30, 32, 36-38, 40 and 42-44 are pending. Claims 3, 5, 19, 21, 26, 27, 29, 30, 32, 36-38, and 40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 11 is objected to. This claim recites a compound wherein the chemical structure is barely legible and would be unsuitable for printing in a patent issuing from this application. Applicant is required to provide a clear chemical structure in this claim. 

Claim Rejections - 35 USC § 112
Claims 1, 12, 13, 18 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.      
Claim 1 has been amended to collapse a divalent variable, Z, attached to two monovalent variables, R2 and R3, into the entity “ZR2R3.” Applicant states that support for this amendment is found “in the claims as originally filed and throughout the specification,” without citing anything particularly other than the compounds in Tables 1 and 2 with no further explanation. It is noted that several, if not most, of the compounds do not even appear to be consistent with the original Formula 1 in the specification. For example, the first compound in Table 1: There is nothing that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 18 and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelovani et al (US 2018/0221400).
Gelovani discloses galactose dimers where at least one of the galactose moieties has a halophenyl-triazole group at C-3. See Formulas VII at VIII at page 3. Each of the formulas comprises the variable, X, which is limited to one of seven moieties, including Se. These formulas each embrace a limited number of compounds closely related to each other, so that one of ordinary skill would at once envisage the subject matter of the instant claims (X=Se), thereby anticipating the claims. See, also, formula V at page 13 and Tables I and II. Entry 4 in Table I, as above, is a set of seven compounds wherein each is immediately envisaged, thereby anticipating the compound of claim 11. The reference further discloses pharmaceutical compositions of the compounds. See page 27. 

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gelovani et al (US 2018/0221400).
Claim 11 is drawn to a single compound having two fluorine atoms. This is construed as including any isotope of the fluorine atom, so that entry 4, cited above, anticipates this claim. However, even if Applicant were to argue that the radionuclide 18F does not fall within the scope of fluorine, per se, it is noted that the reference expressly states that the compounds, which are not limited to use in imaging and have therapeutic utility, are not limited to labelled ones. See abstract and paragraph [0212].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare any of the disclosed compounds in non-labelled form with a reasonable expectation of success. The reference expressly suggests the use of non-labelled agents, and it would be obvious to use the non-labelled form for general therapy when imaging is not be carried out.  









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623